Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on July 28, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on July 5, 2022, have been entered.

Status of Claims
Cancellation of claims 5-7, addition of claims 42-43 and amendment of claims 1 and 10 is acknowledged. 
Claims 1, 8, 10, 33-35 and 42-43 are currently pending and are the subject of this office action.
Claims 1, 8, 10, 33-35 and 42-43 are presently under examination.

Priority
	
    PNG
    media_image1.png
    79
    249
    media_image1.png
    Greyscale


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (US 2012/0035366) in view of Sigma-Aldrich brochure (June 21, 2010).

For claim 1, Wang teaches a synthetic method for the N-demethylation of 6-keto morphinans which can be summarized as follows (See Scheme 1 on page 2, compound IIa on paragraph [0032], Scheme 2 on paragraph [0084] and scheme 3 on paragraph [0092]):

    PNG
    media_image2.png
    846
    581
    media_image2.png
    Greyscale

The authors disclosed the experimental for the following compounds:

    PNG
    media_image3.png
    822
    595
    media_image3.png
    Greyscale

Wang does not teach the compound: of instant formula (I) wherein R1 is H, R2 is H, n is 2 and R3 and R4 are each –CH3:

    PNG
    media_image4.png
    209
    188
    media_image4.png
    Greyscale

 However, Wang teaches that the compound of general formula IIa can be made by reacting the starting compound I with the following protecting groups: ethanediol, propanediol, a butanediol, a pentanediol and a hexanediol (see [0035]).  So, the skilled in the art, based on the above general synthetic scheme and the above specific synthesis, can envision a first synthetic step wherein the protecting group is now a pentanediol (instead of ethanediol as in the specific example above) like for example 2, 5 hexanediol, which is commercially available (see Sigma-Aldrich brochure) thus resulting in a compound of formula IIa as follows:  

    PNG
    media_image5.png
    218
    518
    media_image5.png
    Greyscale

Which is equivalent to the instant compound of formula (I), wherein R1 is H, R2 is H, n is 2 and R3 and R4 are each –CH3, thus resulting in the practice of claim 1 with a reasonable expectation of success.

Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 10,33-35 and 42-43 are allowed.



Conclusion
Claim 1 is rejected.
Claim 8 is objected.
Claims 10,33-35 and 42-43 are allowed.
 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 31, 2022.